SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 3)* NTS REALTY HOLDINGS LIMITED PARTNERSHIP (Name of Issuer) Limited Partnership Units (Title of Class of Securities) (CUSIP Number) J.D. Nichols 600 North Hurstbourne Parkway Louisville, Kentucky 40222 (502) 426-4800 (Name, Address and Telephone Number of Person Authorized to Receive Notice and Communications) August 31, 2012 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of § § 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box.[] NOTE: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule 13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 629422106 1) Names of Reporting Persons J.D. Nichols 2) Check the Appropriate Box if a Member of a Group (See Instructions) (a) [] (b) [ X ] 3) SEC Use Only 4) Source of Funds (See Instructions) PF, OO 5) Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) [] 6) Citizenship or Place of Organization United States of America Number of Shares Beneficially Owned by Each Reporting Person With (7) Sole Voting Power 0 (8) Shared Voting Power (9) Sole Dispositive Power 0 (10) Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [] Percent of Class Reported by Amount in Row (11) 61.7%2 Type of Reporting Person (See Instructions) IN/HC 1 The number of units reported as beneficially owned is as of August 31, 2012.Includes 714,491 units directly beneficially owned by NTS Realty Partners, LLC, which do not have any voting rights. 2 The percentage is calculated based on a total of 11,095,274 of the Issuer’s limited partnership units outstanding as of August 31, 2012. i CUSIP No. 629422106 1) Names of Reporting Persons NTS Realty Partners, LLC 2) Check the Appropriate Box if a Member of a Group (See Instructions) (a) [] (b) [ X ] 3) SEC Use Only 4) Source of Funds (See Instructions) WC 5) Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) [] 6) Citizenship or Place of Organization State of Delaware Number of Shares Beneficially Owned by Each Reporting Person With (7) Sole Voting Power 0 (8) Shared Voting Power 0 (9) Sole Dispositive Power 0 (10) Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [] Percent of Class Reported by Amount in Row (11) 6.4%2 Type of Reporting Person (See Instructions) OO 1 The number of units reported as beneficially owned is as of August 31, 2012.The units beneficially owned by NTS Realty Partners, LLC do not have any voting rights. 2 The percentage is calculated based on a total of 11,095,274 of the Issuer’s limited partnership units outstanding as of August 31, 2012. ii CUSIP No. 629422106 1) Names of Reporting Persons ORIG, LLC 2) Check the Appropriate Box if a Member of a Group (See Instructions) (a) [] (b) [ X ] 3) SEC Use Only 4) Source of Funds (See Instructions) WC 5) Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) [] 6) Citizenship or Place of Organization State of Kentucky Number of Shares Beneficially Owned by Each Reporting Person With (7) Sole Voting Power 0 (8) Shared Voting Power (9) Sole Dispositive Power 0 (10) Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [] Percent of Class Reported by Amount in Row (11) 48.8%2 Type of Reporting Person (See Instructions) OO 1 The number of units reported as beneficially owned is as of August 31, 2012. 2 The percentage is calculated based on a total of 11,095,274 of the Issuer’s limited partnership units outstanding as of August 31, 2012. iii CUSIP No. 629422106 1) Names of Reporting Persons Ocean Ridge Investments, Ltd. 2) Check the Appropriate Box if a Member of a Group (See Instructions) (a) [] (b) [ X ] 3) SEC Use Only 4) Source of Funds (See Instructions) WC 5) Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) [] 6) Citizenship or Place of Organization State of Florida Number of Shares Beneficially Owned by Each Reporting Person With (7) Sole Voting Power 0 (8) Shared Voting Power (9) Sole Dispositive Power 0 (10) Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [] Percent of Class Reported by Amount in Row (11) 4.1%2 Type of Reporting Person (See Instructions) PN 1 The number of units reported as beneficially owned is as of August 31, 2012. 2 The percentage is calculated based on a total of 11,095,274 of the Issuer’s limited partnership units outstanding as of August 31, 2011. iv CUSIP No. 629422106 1) Names of Reporting Persons BKK Financial, Inc. 2) Check the Appropriate Box if a Member of a Group (See Instructions) (a) [] (b) [ X ] 3) SEC Use Only 4) Source of Funds (See Instructions) WC 5) Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) [] 6) Citizenship or Place of Organization State of Indiana Number of Shares Beneficially Owned by Each Reporting Person With (7) Sole Voting Power 0 (8) Shared Voting Power (9) Sole Dispositive Power 0 (10) Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [] Percent of Class Reported by Amount in Row (11) 0.3%2 Type of Reporting Person (See Instructions) CO 1 The number of units reported as beneficially owned is as of August 31, 2012. 2 The percentage is calculated based on a total of 11,095,274 of the Issuer’s limited partnership units outstanding as of August 31, 2012. v CUSIP No. 629422106 1) Names of Reporting Persons The J.D. Nichols Irrevocable Trust for My Daughters 2) Check the Appropriate Box if a Member of a Group (See Instructions) (a) [] (b) [ X ] 3) SEC Use Only 4) Source of Funds (See Instructions) OO 5) Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) [] 6) Citizenship or Place of Organization State of Kentucky Number of Shares Beneficially Owned by Each Reporting Person With (7) Sole Voting Power 0 (8) Shared Voting Power (9) Sole Dispositive Power 0 (10) Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [] Percent of Class Reported by Amount in Row (11) 0.7%2 Type of Reporting Person (See Instructions) OO 1 The number of units reported as beneficially owned is as of August 31, 2012. 2 The percentage is calculated based on a total of 11,095,274 of the Issuer’s limited partnership units outstanding as of August 31, 2012. vi CUSIP No. 629422106 1) Names of Reporting Persons The J.D. Nichols Irrevocable Trust for My Grandchildren 2) Check the Appropriate Box if a Member of a Group (See Instructions) (a) [] (b) [ X ] 3) SEC Use Only 4) Source of Funds (See Instructions) OO 5) Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) [] 6) Citizenship or Place of Organization State of Kentucky Number of Shares Beneficially Owned by Each Reporting Person With (7) Sole Voting Power 0 (8) Shared Voting Power (9) Sole Dispositive Power 0 (10) Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [] Percent of Class Reported by Amount in Row (11) 1.0%2 Type of Reporting Person (See Instructions) OO 1 The number of units reported as beneficially owned is as of August 31, 2012. 2 The percentage is calculated based on a total of 11,095,274 of the Issuer’s limited partnership units outstanding as of August 31, 2012. vii CUSIP No. 629422106 1) Names of Reporting Persons Kimberly Ann Nichols 2) Check the Appropriate Box if a Member of a Group (See Instructions) (a) [] (b) [ X ] 3) SEC Use Only 4) Source of Funds (See Instructions) PF, OO 5) Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) [] 6) Citizenship or Place of Organization United States of America Number of Shares Beneficially Owned by Each Reporting Person With (7) Sole Voting Power 0 (8) Shared Voting Power (9) Sole Dispositive Power 0 (10) Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [] Percent of Class Reported by Amount in Row (11) 0.3%2 Type of Reporting Person (See Instructions) IN 1 The number of units reported as beneficially owned is as of August 31, 2012. 2 The percentage is calculated based on a total of 11,095,274 of the Issuer’s limited partnership units outstanding as of August 31, 2012. viii CUSIP No. 629422106 1) Names of Reporting Persons Zelma Nichols 2) Check the Appropriate Box if a Member of a Group (See Instructions) (a) [] (b) [ X ] 3) SEC Use Only 4) Source of Funds (See Instructions) PF, OO 5) Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) [] 6) Citizenship or Place of Organization United States of America Number of Shares Beneficially Owned by Each Reporting Person With (7) Sole Voting Power 0 (8) Shared Voting Power (9) Sole Dispositive Power 0 (10) Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [] Percent of Class Reported by Amount in Row (11) 0.1%2 Type of Reporting Person (See Instructions) IN 1 The number of units reported as beneficially owned is as of August 31, 2012. 2 The percentage is calculated based on a total of 11,095,274 of the Issuer’s limited partnership units outstanding as of August 31, 2012. ix EXPLANATORY NOTE This Amendment No. 3 to Schedule 13D (“Amendment No. 3”) relates to the Limited Partnership Units (the “Units”) issued by NTS Realty Holdings Limited Partnership (the “Issuer”), and hereby amends the Schedule 13D filed with the Securities and Exchange Commission (the “SEC”) on June 22, 2011 (the “Initial Schedule”), as amended and supplemented by Amendment No. 1 filed on August 17, 2012 and Amendment No. 2 filed on August 31, 2012 (together with the Initial Schedule, the “Schedule 13D”) on behalf of the Reporting Persons.The Reporting Persons are filing this Amendment No. 3 to correct certain dates set forth on the cover page of Amendment No. 2.Capitalized terms used but not defined herein shall have the meanings attributed to them in the Schedule 13D.All items or responses not described herein remain as previously reported in the Schedule 13D. Item 7.Material to Be Filed as Exhibits Item 7 of the 13D is hereby amended to add the following: 7.3Amended and Restated Joint Filing Agreement dated September 12, 2012, among the Reporting Persons. 1 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: September 12, 2012 J.D. NICHOLS /s/ J.D. Nichols Exhibit 7.3 AMENDED AND RESTATED JOINT FILING AGREEMENT This Amended and Restated Joint Filing Agreement, dated as of September 12, 2012 among J.D. Nichols, Zelma Nichols, Kimberly Ann Nichols, NTS Realty Partners, LLC, ORIG, LLC, Ocean Ridge Investments, Ltd., BKK Financial, Inc., The J.D. Nichols Irrevocable Trust for My Daughters and the J.D. Nichols Irrevocable Trust for My Grandchildren (collectively, the “Parties”) amends and restates the Joint Filing Agreement among the Parties dated as of June 21, 2011.Pursuant to Rule 13d-1(k) promulgated under the Securities Act of 1934, as amended, the Parties agree hereby that the Schedule 13D to which this Exhibit 7.3 is attached and any amendments thereto is filed jointly on behalf of each of them. This agreement may be executed in counterparts, each of which when so executed shall be deemed to be an original, and all of which together shall be deemed to constitute one and the same instrument. IN WITNESS WHEREOF, the undersigned have executed this Amended and Restated Joint Filing Agreement. Dated: September 12, 2012 J.D. NICHOLS /s/ J.D. Nichols Dated: September 12, 2012 ZELMA NICHOLS /s/ Zelma Nichols Dated: September 12, 2012 KIMBERLY ANN NICHOLS /s/ Kimberly Ann Nichols Dated: September 12, 2012 NTS REALTY PARTNERS, LLC By: /s/ J.D. Nichols Name: J.D. Nichols Title: Manager Dated: September 12, 2012 ORIG, LLC By: /s/ J.D. Nichols Name: J.D. Nichols Title: Manager Dated: September 12, 2012 OCEAN RIDGE INVESTMENTS, LTD By: BKK Financial, Inc., its General Partner By: /s/ J.D. Nichols Name: J.D. Nichols Title: Chairman of the Board Dated: September 12, 2012 BKK Financial, Inc. By: /s/ J.D. Nichols Name: J.D. Nichols Title: Chairman of the Board Dated: September 12, 2012 J.D. Nichols Irrevocable Trust for My Daughters By: /s/ Gregory A. Wells Name: Gregory A. Wells Title: Trustee Dated: September 12, 2012 J.D. Nichols Irrevocable Trust for My Grandchildren By: /s/ Gregory A. Wells Name: Gregory A. Wells Title: Trustee
